Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/25/2022 has been entered.
Response to Amendment
	The amendments filed on 8/25/2022 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 18-31, 33, and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, line 8, the limitation of “the surface” lacks antecedent basis.
	Claims 18-31, 33, and 35-38 are also rejected since the claims depend on claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 18-29, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu (US Pub No. 2016/0181446) in view Constantz (US Pub No. 2017/0240747)
Regarding Claim 11, Kalkanoglu et al. teaches an optical layer provided solar cell module [Fig. 6 0060] comprising solar cells and an optical layer [58 and 66, Fig. 6, 0060], an encapsulant layer [56 and 60, Fig. 6, 0060] that encapsulates the solar cells [52, Fig. 6, 0060], and a rear protective layer [64, Fig. 6, 0059]
wherein the optical layer [58 and 66, Fig. 6, 0060, 0029] comprises a functional layer [66, Fig. 6, 0060, 0029, 0081] comprising inorganic pigment and a matrix [binder, 0029] in which the inorganic pigment is dispersed [0029], and a substrate layer [58, Fig. 6, 0060]
The functional layer [66, Fig. 6, 0060, 0029, 0081] is laminated on at least one surface of the substrate layer [58, Fig. 6, 0060] and is positioned between the encapsulant layer [56 and 60, Fig. 6, 0060] and the substrate layer [58, Fig. 6, 0060]
The optical layer is disposed in the optical layer provided solar cell module on an incident side for sunlight relative to the solar cells [Fig. 6, 0024, 0027]
Kalkanoglu et al. is silent on the optical layer has an average transmittance of at least 30% in a near infrared range of 780 to 1,500 nm measured by averaging near infrared transmittances at 5 nm intervals, the inorganic pigment is a metal oxide that has an average particle size of from 5.0 to 280.0 nm and a specific surface area of from 5.0 to 1,000 m2/g,  and wherein the metal oxide has a maximum near infrared reflectance in a near infrared region at a wavelength of from 780 to 1,500 nm of at least 50%.
Constantz et al. teaches a inorganic pigment having an average particle size of 0.001 microns to 10,000 microns overlapping the claimed from 5.0 to 280.0 nm [0040] and a specific surface area of 0.5 to 100  m2/g  overlapping the claimed 5.0 to 1,000 m2/g [0040], 
Since Kalkanoglu et al. teaches the use of inorganic pigments for solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the inorganic pigments of Kalkanoglu et al. to the specific surface area of 0.5 to 100  m2/g, and specific particle size as taught by Constanz et al., as it is merely an engineering design for inorganic pigments in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In addition, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the specific surface area, and particle size of the inorganic pigments of modified Kalkanoglu et al.  to obtain a desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Within the combination above, modified Kalkanoglu et al. teaches all the structural limitations of the claim, it is the view of the examiner, based on the teaching of modified Kalkanoglu et al., has a reasonable basis to believe that the claimed “the optical layer has an average transmittance of at least 30% in a near infrared range of 780 to 1,500 nm measured by averaging near infrared transmittances at 5 nm intervals,”  and “and wherein the metal oxide has a maximum near infrared reflectance in a near infrared region at a wavelength of from 780 to 1,500 nm of at least 50%,” are inherently possessed by the optical layer and metal oxide of modified Kalkanoglu et al.
 Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 18, within the combination above, modified Kalkanoglu et al. teaches all the structural limitations of the claim, it is the view of the examiner, based on the teaching of modified Kalkanoglu et al., has a reasonable basis to believe that the claimed “wherein the optical layer has an average transmittance of at least 40% in a near infrared range of 780 to 1,500 nm.” of the optical layer are inherently possessed by the optical layer of modified Kalkanoglu et al.
 Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 19, within the combination above, modified Kalkanoglu et al. teaches all the structural limitations of the claim, it is the view of the examiner, based on the teaching of modified Kalkanoglu et al., has a reasonable basis to believe that the claimed “wherein the optical layer has an average transmittance of at least 60% in a near infrared range of 780 to 1,500 nm.” of the optical layer are inherently possessed by the optical layer of modified Kalkanoglu et al.
 Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 20, within the combination above, modified Kalkanoglu et al. teaches all the structural limitations of the claim, it is the view of the examiner, based on the teaching of modified Kalkanoglu et al., has a reasonable basis to believe that the claimed “wherein the optical layer has an average transmittance of at most 50% in a visible range of 400 to 780 nm.” of the optical layer are inherently possessed by the optical layer of modified Kalkanoglu et al.
 Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 21, within the combination above, modified Kalkanoglu et al. teaches all the structural limitations of the claim, it is the view of the examiner, based on the teaching of modified Kalkanoglu et al., has a reasonable basis to believe that the claimed “ wherein the optical layer has an average transmittance of at most 42% in a visible range of 400 to 780 nm.” of the optical layer are inherently possessed by the optical layer of modified Kalkanoglu et al.
 Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 22, within the combination above, modified Kalkanoglu et al. teaches all the structural limitations of the claim, it is the view of the examiner, based on the teaching of modified Kalkanoglu et al., has a reasonable basis to believe that the claimed “wherein the optical layer has an average transmittance of at most 20% in a visible range of 400 to 780 nm.” of the optical layer are inherently possessed by the optical layer of modified Kalkanoglu et al.
 Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 23, within the combination above, modified Kalkanoglu et al. teaches all the structural limitations of the claim, it is the view of the examiner, based on the teaching of modified Kalkanoglu et al., has a reasonable basis to believe that the claimed “wherein the optical layer has an average reflectance of at least 40% in a visible range of 400 to 780 nm.” of the optical layer are inherently possessed by the optical layer of modified Kalkanoglu et al.
 Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 24, within the combination above, modified Kalkanoglu et al. teaches all the structural limitations of the claim, it is the view of the examiner, based on the teaching of modified Kalkanoglu et al., has a reasonable basis to believe that the claimed “wherein the optical layer has an average transmittance of at least 40% in a near infrared range of 780 to 1,500 nm, and an average transmittance of at most 42% in a visible range of 400 to 780 nm.” of the optical layer are inherently possessed by the optical layer of modified Kalkanoglu et al.
 Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 25, within the combination above, modified Kalkanoglu et al. teaches all the structural limitations of the claim, it is the view of the examiner, based on the teaching of modified Kalkanoglu et al., has a reasonable basis to believe that the claimed “wherein the optical layer has an average transmittance of at least 40%” of the optical layer are inherently possessed by the optical layer of modified Kalkanoglu et al.
 Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 26, within the combination above, modified Kalkanoglu et al. teaches all the structural limitations of the claim, it is the view of the examiner, based on the teaching of modified Kalkanoglu et al., has a reasonable basis to believe that the claimed “wherein the optical layer has an average transmittance of at least 40% in a near infrared range of 780 to 1,500 nm, an average transmittance of at most 42% in a visible range of 400 to 780 nm, and an average reflectance of at least 40% in a visible range of 400 to 780 nm.” of the optical layer are inherently possessed by the optical layer of modified Kalkanoglu et al.
 Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 27, within the combination above, modified Kalkanoglu et al. teaches wherein the optical layer is a colored optical layer, and the inorganic pigment is a colored metal oxide pigment [See rejection of claim 11, 0051]
Regarding Claim 28, within the combination above, modified Kalkanoglu et al. teaches all the structural limitations of the claim, it is the view of the examiner, based on the teaching of modified Kalkanoglu et al., has a reasonable basis to believe that the claimed “wherein the colored metal oxide pigment has in the L*a*b* color space an L* value of from 5 to 100, an a* value of from -60 to 60, and a b* value of from -60 to 60.” of the optical layer are inherently possessed by the optical layer of modified Kalkanoglu et al.
 Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 29, within the combination above, modified Kalkanoglu et al. teaches wherein the optical layer further comprises a light scattering inorganic pigment different from the colored inorganic pigment [See rejection above, and Kalkanoglu: 0081, 0051].
Regarding Claim 36, within the combination above, modified Kalkanoglu et al. teaches wherein the inorganic pigment is at least one of metal oxide or a hydrate of a metal oxide [See rejection of claim 1, 0026, i.e. ZnO or ZnS]
Regarding Claim 37, within the combination above, modified Kalkanoglu et al. teaches wherein the inorganic pigment comprises at least one of Al, Fe, Co, Zn or Zr [See rejection of claim 1, 0026, i.e. ZnO or ZnS]
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu (US Pub No. 2016/0181446) in view of Constantz (US Pub No. 2017/0240747), as applied above in addressing claim 29, in further view of Kobayashi (US Pub No. 2006/0090790),
Regarding Claim 30, within the combination above, modified Kalkanoglu et al. is silent on  wherein the light scattering inorganic pigment has a refractive index of from 1.50 to 2.60 [Kobayashi: 0055]
Kobayashi et al. teaches inorganic pigments in a matrix which have the size of 60 to 2000 nm [0016] overlapping the claimed 5.0 to 280 nm. The inorganic pigments can be titanium oxide, silicon oxide, magnesium oxide, or zinc oxide [0014]
Since Kalkanoglu et al. is open the use of metal oxide pigments in a matrix, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the inorganic pigments of Kobayashi et al. in the matrix material of Kalkanoglu et al. in order to provide improvement to the conversion efficiency of the photoelectric conversion device [0011].
Within the combination above, modified Kalkanoglu et al. teaches wherein the light scattering inorganic pigment has a refractive index of within 1.50 to 2.60 [Kobayashi: 0055]
Regarding Claim 31, within the combination above, modified Kalkanoglu et al. teaches an average particle size of 60 to 2000 nm  overlapping the claimed from 10.0 to 2,000 nm  [Kobayashi: 0016]. Modified Kalkanoglu et al. teaches the light scattering inorganic pigment is an inorganic pigment having a specific surface area of a specific surface area of 0.5 to 100  m2/g  overlapping the claimed 2.0 to 1,000 m2/g [Constantz: 0040]
Claims 33 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu (US Pub No. 2016/0181446)in view of Constantz (US Pub No. 2017/0240747), as applied above in addressing claim 11, in further view of Hashimoto (US Pub No. 2011/0214720)
Regarding Claim 33, within the combination above, modified Kalkanoglu et al. is silent on the matrix material of claim 33.
Hashimoto et al. teaches inorganic pigments such as aluminum oxide or titanium oxide [0186] in a binder of silicone [0192].
Since modified Kalkanoglu et al. teaches the use of inorganic pigments and a binder, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the inorganic pigments and binder of Hashimoto et al. in place of the inorganic pigments and binder of modified Kalkanoglu et al. as it is merely the selection of a known inorganic pigments and binders in the art and one of ordinary skill in the art before the filing of the invention would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 38, within the combination above, modified Kalkanoglu et al. is silent wherein the inorganic pigment comprises at least one of Al, Fe, or Co.
Hashimoto et al. teaches inorganic pigments such as aluminum oxide or titanium oxide [0186] in a binder of silicone [0192].
Since modified Kalkanoglu et al. teaches the use of inorganic pigments and a binder, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the inorganic pigments and binder of Hashimoto et al. in place of the inorganic pigments and binder of modified Kalkanoglu et al. as it is merely the selection of a known inorganic pigments and binders in the art and one of ordinary skill in the art before the filing of the invention would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu (US Pub No. 2016/0181446) in view of Constantz (US Pub No. 2017/0240747), as applied above in addressing claim 11, in further view of Sharma (US Pub No. 2008/0072956)
Regarding Claim 35, within the combination above, modified Kalkanoglu et al. is silent on wherein the optical layer is positioned between the encapsulant layer and a surface protective layer.
Sharma et al. teaches an surface protective layer [3, Fig. 1-2, 0024] used to allow more light within the solar spectrum to pass through [0024].
Since modified Kalkanoglu et al. teaches an optical layer for a solar cell, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the surface protective layer of Sharma et al. on the optical layer of modified Kalkanoglu et al. in order to allow more light within the solar spectrum to pass through [0024].
				Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 18-31, 33, and 35-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726